Citation Nr: 1433654	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation for major depressive disorder with posttraumatic stress disorder (PTSD) in excess of 50 percent from March 30, 2010 through November 29, 2010, from February 1, 2011 through October 31, 2011, and from December 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.K.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The Veteran served on active military duty in the United States Army from November 1966 to November 1968, including service in Vietnam.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In February 2014, the Board granted entitlement to service connection for tinnitus and remanded the issue of entitlement to an initial evaluation for major depressive disorder with PTSD in excess of 50 percent from March 30, 2010 through November 29, 2010, from February 1, 2011 through October 31, 2011, and from December 1, 2011 to the RO for additional development.  A March 2014 rating decision implemented the grant of service connection for tinnitus, and assigned a 10 percent initial rating effective from March 30, 2010.  To date, no appeal has been taken from that determination.

The Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in December 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board notes that the Veteran testified at his December 2011 videoconference hearing that he had also been hospitalized for his psychiatric disability at the Northampton VA medical center (VAMC) in August 2011.  (Transcript at pages 16 - 18.)  Records of this hospitalization are not part of the claims file.

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the record includes the Veteran's testimony at his December 2011 videoconference hearing that his service-connected psychiatric disability precluded him from working.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Consequently, the issue of entitlement to TDIU has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Therefore, the case is remanded for the following actions:  

1.  Attempt to obtain the complete record of the Veteran's reported hospitalization at the Northamptom VAMC in August 2011.  All attempts to obtain these records should be documented in the record, and the Veteran and his representative must be apprised of any failue to obtain the requested records.

2.  Provide the Veteran VCAA notice related to a TDIU claim.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

3.  Following completion of the above to the extent possible, obtain an opinion from an appropriate VA medical professional on the effects of the Veteran's service-connected disabilities, especially his psychiatric disability, on his ability to secure and/or follow a substantially gainful occupation.  The claims file, including a copy of this remand, must be made available to the medical professional in conjunction with the requested opinion.  The reviewer must provide an opinion as to whether it is at least as likely as not that the functional effect of the Veteran's service-connected disabilities, considered in combination, preclude his ability to secure and/or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

4.  Following completion of all indicated development, readjudicate the issue of entitlement to an initial evaluation for major depressive disorder with PTSD in excess of 50 percent from March 30, 2010 through November 29, 2010, from February 1, 2011 through October 31, 2011, and from December 1, 2011, and adjudicate the issue of entitlement to a TDIU.  If the increased rating claim and/or the TDIU claim remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations and the reasons for the decision.  The Veteran will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

